

115 SRES 176 ATS: Commemorating the 50th anniversary of the reunification of Jerusalem.
U.S. Senate
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 176IN THE SENATE OF THE UNITED STATESMay 24, 2017Mr. McConnell (for himself, Mr. Schumer, Mr. Heller, Mr. Graham, Mr. Nelson, Ms. Baldwin, Mrs. McCaskill, Mrs. Gillibrand, Mr. Menendez, Mr. Blumenthal, Mr. Wyden, Mr. Casey, Mr. Bennet, Mr. Rounds, Mr. Rubio, Mr. Moran, Ms. Murkowski, Mr. Booker, Ms. Stabenow, Mr. Grassley, Mr. Cassidy, Mr. Blunt, Mr. Boozman, Mr. Kennedy, Mr. Tillis, Mr. Shelby, Ms. Collins, Mr. Strange, Mrs. Fischer, Mr. Scott, Mr. Isakson, Mr. Roberts, Mrs. Ernst, Mr. Daines, Mr. Cornyn, Mr. Cruz, Mr. Young, Mr. Perdue, Mr. Wicker, Mr. Hatch, Mr. Flake, Mr. Cochran, Mr. Manchin, Mr. Cardin, Mr. Portman, and Mr. Sasse) submitted the following resolution; which was referred to the Committee on Foreign RelationsMay 25, 2017Reported by Mr. Corker, without amendmentJune 5, 2017Considered and agreed toRESOLUTIONCommemorating the 50th anniversary of the reunification of Jerusalem.
	
 Whereas June 2017 marks the 50th anniversary of the Six Day War and the reunification of the city of Jerusalem;
 Whereas there has been a continuous Jewish presence in Jerusalem for 3 millennia; Whereas Jerusalem is a holy city and the home for people of the Jewish, Muslim, and Christian faiths;
 Whereas, for 3,000 years, Jerusalem has been Judaism's holiest city and the focal point of Jewish religious devotion;
 Whereas, from 1948 to 1967, Jerusalem was a divided city, and Israeli citizens of all faiths as well as Jews of all nationalities were denied access to holy sites in eastern Jerusalem, including the Old City, in which the Western Wall is located;
 Whereas, in 1967, Jerusalem was reunited by Israel during the conflict known as the Six Day War; Whereas, since 1967, Jerusalem has been a united city, and persons of all religious faiths have access to holy sites within the city;
 Whereas this year marks the 50th year that Jerusalem has been administered as a united city in which the rights of all faiths have been respected and protected;
 Whereas the Jerusalem Embassy Act of 1995 (Public Law 104–45), which became law on November 8, 1995, states that Jerusalem should remain the undivided capital of Israel in which the rights of every ethnic and religious group are protected; and
 Whereas it is the longstanding policy of the United States Government that a just resolution to the Israeli-Palestinian conflict can only be achieved through direct, bilateral negotiations without preconditions for a sustainable two-state solution: Now, therefore, be it
	
 That the Senate— (1)recognizes the 50th Anniversary of the reunification of Jerusalem and extends its friendship and hopes for peace to the residents of Jerusalem and the people of Israel;
 (2)reaffirms its support for Israel’s commitment to religious freedom and administration of holy sites in Jerusalem;
 (3)continues to support strengthening the mutually beneficial American-Israeli relationship; (4)commends Egypt and Jordan, former combatant states of the Six Day War, who in subsequent years embraced a vision of peace and coexistence with Israel and have continued to uphold their respective peace agreements;
 (5)reaffirms that it is the longstanding, bipartisan policy of the United States Government that the permanent status of Jerusalem remains a matter to be decided between the parties through final status negotiations towards a two-state solution; and
 (6)reaffirms the Jerusalem Embassy Act of 1995 (Public Law 104–45) as United States law, and calls upon the President and all United States officials to abide by its provisions.